                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                            Case No: 6:19-cv-393-Orl-41GJK

GLADYS QUILES,

                       Defendant.
                                             /

                         ORDER AND PERMANENT INJUNCTION

       THIS CAUSE is before the Court on Plaintiff’s Motion for Entry of Default Judgment

(“Motion,” Doc. 12). United States Magistrate Judge Gregory J. Kelly issued a Report and

Recommendation (Doc. 13), which recommends granting the Motion. After a de novo review of

the record, and noting that no objections were timely filed, the Court agrees with the analysis in

the Report and Recommendation. Therefore, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 13) is ADOPTED and CONFIRMED and

               made a part of this Order.

           2. Plaintiff’s Motion for Entry of Default Judgment (Doc. 12) is GRANTED.

           3. Gladys Quiles, any entity through which she conducts business, and all persons and

               entities in active concert or participation with Gladys Quiles are prohibited from

               directly or indirectly:

                   a. Preparing, assisting in the preparation of, or directing the preparation of

                       federal tax returns, amended returns, or other tax-related documents or

                       forms, including any electronically submitted tax returns or tax-related

                       documents, for any entity or person other than herself;



                                            Page 1 of 3
       b. Transferring, selling, or assigning their customer lists and/or other customer

          information;

       c. Engaging in activity subject to penalty under 26 U.S.C. §§ 6694, 6695,

          and/or 6701; and

       d. Engaging in conduct that substantially interferes with the proper

          administration and enforcement of the tax laws.

4. At her own expense, Gladys Quiles shall:

       a. Send by email or certified mail, return receipt requested, a copy of this

          Order and Permanent Injunction, as well as a copy of the Complaint in this

          case to each person for whom she prepared federal income tax returns or

          any other federal tax forms after January 1, 2018;

       b. Turn over to the United States copies of all returns and claims for refund

          that Gladys Quiles prepared after January 1, 2018;

       c. Provide the United States a list of the names, social security numbers,

          addresses, phone numbers, and email addresses of each person she prepared

          tax returns or claims for refund for after January 1, 2018;

       d. Post for one year on all social media accounts and websites used to advertise

          her tax preparation services, a statement that she has been enjoined from the

          preparation of tax returns and a hyperlink to any press release regarding the

          injunction that the Department of Justice may issue;

       e. File a sworn statement with the Court evidencing Gladys Quiles’

          compliance with the foregoing directives within forty-five days of entry of

          this Order and Permanent Injunction; and




                                Page 2 of 3
                  f. Keep records of Gladys Quiles’ compliance with the foregoing directives,

                       which may be produced to the Court, if requested, or the United States

                       pursuant to paragraph 5, below.

           5. The United States is permitted to monitor Gladys Quiles’ compliance with this

              injunction and to engage in post-judgment discovery in accordance with the Federal

              Rules of Civil Procedure.

           6. The Court retains jurisdiction over this matter, including the interpretation and

              enforcement of this permanent injunction.

           7. The Clerk is directed to enter judgment in favor of Plaintiff and against Defendant

              and, thereafter, close this case.

       DONE and ORDERED in Orlando, Florida on September 6, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Party




                                            Page 3 of 3
